El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Sentimos qne en este caso tenga qne ser desestimada la apelación. La principal cuestión, o sea si la escritura otor-gada por la apelante a María del Bivero era de tal nátn-*816raleza que la persona que compró a- esta última podía obte-ner un título consumado y establecer una acción de desa-hucio, era importante. Nos inclinamos a] parecer de que el caso podría prosperar y lo indicamos para evitar más gas-tos al apelante, si bien nuestra conclusión no es terminante. La apelación tiene que ser desestimada, no porque la corte inferior no tenía necesariamente derecho en un procedimiento de desahucio para conocer de una moción de nuevo juicio, sino porque la legislatura ha limitado la jurisdicción de esta corte en tal procedimiento a una apelación contra la sen-tencia. No resolveremos la cuestión de si un arrendatario tiene en la corte de distrito derecho a solicitar un nuevo jui-cio. Si es que tiene tal derecho y lo ejercita sin apelar de la sentencia, como en el presente caso, se pierde el dere-cho de apelación.
Las secciones pertinentes de la Ley de Desahucio son las siguientes (Leyes de la Sesión de 1905, página 288):
“Sección 10. — En los juicios de desahucio no se dará en ningún caso más de una apelación que se ejercitará: para ante la corte de distrito, de la sentencia dictada por las cortes municipales; y para ante la Corte Suprema, de las dictadas en primera instancia por las cortes de distrito.
“Sección 11. — Las apelaciones deberán interponerse en el término de cinco días contados desde la fecha de la sentencia.”
Ahora bien, aunque es posible alegar que la legislatura solamente tuvo en cuenta que no se permitieran dobles ape-laciones en el mismo caso, creemos que fué la intención de dicha legislatura el permitir una apelación contra la sen-tencia únicamente. Semejante conclusión se infiere del espí-ritu de la ley y de la naturaleza del procedimiento de desa-hucio. La principal idea de dicho procedimiento es la rapi-dez. En él se resuelve el derecho de las partes a la posesión inmediata, pero no en lo que respecta al título. Si pudiera una parte presentar una moción de nuevo juicio y apelar finalmente de la resolución dictada sobre dicha moción, la decisión final sería pospuesta. La fraseología especial de *817la ley acerca de lo que lia de hacerse después de la senten-cia, es decir el tiempo excepcionalmente limitado para las apelaciones, el depósito, los deberes en cuanto a prontitud, impuestos a los funcionarios de la corte, y la preferencia que ha de darse a las apelaciones, todo demuestra que la le-gislatura tuvo en cuenta la sentencia como la base para la apelación y no la resolución para un nuevo juicio, suponiendo’ siempre que la corte pueda conocer de dicha moción como-lo hizo en este caso. Teniendo presente estas consideracio-nes generales, resulta evidente que al expresar la legisla-tura en la sección 10 que no se dará en ningún caso más de; una apelación y “contra la sentencia,” se excluía la posi-bilidad de una apelación contra la resolución dictada sobre una moción de nuevo juicio. Entendemos que ésta era la práctica de acuerdo con la ley existente antes de la aproba-ción del Código de Enjuiciamiento Civil y es un principio muy conocido de interpretación de este tribunal que una ley especial no puede ser derogada por una ley general, a no ser que aparezca claramente- dicha intención, o que las dos leyes sean incompatibles. Sin embargo, teniendo alguna duda acerca de si el Código de Enjuiciamiento Civil no había derogado la Ley de Enjuiciamiento Civil antigua y con ella el procedimiento de desahucio, la Legislatura en 9 de marzo, 1905, aprobó otra ley de desahucio que en substancia es una-copia de la ley anterior. Esa ley tiene por objeto como apa-rece de su faz, regular las apelaciones y nada dispone para ninguna apelación como no sea contra la sentencia. De donde se infiere que aun cuando en un procedimiento de desahu-cio el derecho a un nuevo juicio pueda ser deducido dudo-samente de las prescripciones del Código de Enjuiciamiento Civil, la apelación quedó excluida.
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey. . . .
*818El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.